Title: To Thomas Jefferson from James Rumsey, 22 September 1789
From: Rumsey, James
To: Jefferson, Thomas



Sir
London Septr. 22d. 1789.

I receivd your favor of the 10th inst on Saturday last. This being the first post day since that time, will make it I fear too late for this to find you in france; but I have no doubt but you have receivd a letter I wrote you by Mr. Morris on the 8th, which will inform you of the situation my vessel was then in, and the cause of such great delay in the Experiment. I still meet with unaccountable delays occationed by my workmen, yet I hope that ten or twelve days more will be about the period that I shall be ready to move.—I am with you and Mr. Leroy of opinion that further application for an Exclusive previlage in france is unnecessary, before the fate of my Experiment is known. Accept my most sincere thanks for your friendship in that business. I am with perfect Esteem Sir your most obliged and most Obt. Hbl. Servt.,

James Rumsey

